DAY, J.
When in the construction of an intér-county highway by state aid under Sections 1191, et sea., General Code, it becomes necessary to widen the existing highway by taking property of an adjoining land owner, the commissioners of the county in which such highway is located must provide the requisite right of way for such deviation from the boundaries of the existing highway, and are authorized by Section 1201, General Code, to pay “the owner or owners of such land or property as mav he necessary for such change or alteration” the value of such land or property so taken.
Judgment reversed.
Marshall. CJ., Allen, Robinson, Jones and Matthias, JJ., concur.